Citation Nr: 0303658	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  95-10 544 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for spondylosis of the 
lumbar spine.

2.  Entitlement to service connection for spondylosis of the 
cervical spine.

3.  Entitlement to service connection for spondylosis of the 
thoracic (dorsal) spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from June 1971 to March 1977.  
He also apparently served in the reserves and National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The Board 
remanded the case to the RO in March 2000 for further 
evidentiary development.  Subsequently, in May 2002, the 
Board undertook its own additional evidentiary development.  
The process of development has been completed, and the Board 
now proceeds with the disposition of this appeal.


FINDINGS OF FACT

1.  Any episodes of low back pain in service were acute and 
transitory and resolved without chronic residuals; 
degenerative changes of the lumbar spine were not shown to be 
present in service nor was arthritis demonstrated within the 
first post-service year; current degenerative changes of the 
lumbar spine, including spondylosis, are not related to 
service.  

2.  Any episodes of neck pain in service were acute and 
transitory and resolved without chronic residuals; 
degenerative changes of the cervical spine were not shown to 
be present in service nor was arthritis demonstrated within 
the first post-service year; current degenerative changes of 
the cervical spine, including spondylosis, are not related to 
service.  

3.  Any episodes of mid-back pain in service were acute and 
transitory and resolved without chronic residuals; 
degenerative changes of the thoracic spine were not shown to 
be present in service nor was arthritis demonstrated within 
the first post-service year; current degenerative changes of 
the thoracic spine, including spondylosis, are not related to 
service.  


CONCLUSIONS OF LAW

1.  Spondylosis of the lumbar spine was not incurred in or 
aggravated by service nor may arthritis of the lumbar spine 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002).

2.  Spondylosis of the cervical spine was not incurred in or 
aggravated by service nor may arthritis of the cervical spine 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309.

3.  Spondylosis of the thoracic spine was not incurred in or 
aggravated by service nor may arthritis of the thoracic spine 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A review of service medical records reveals that, at an April 
1971 service entrance examination, the appellant's spine was 
negative for abnormal pathology.  In July 1971, there was a 
complaint of low back pain at L2.  The veteran reported that 
he injured his back the day before while wrestling.  It was 
found that he had good range of motion, without tenderness or 
scoliosis.  Also noted was a complaint of left shoulder pain 
of one day's duration; the veteran denied a history of 
injury.  On clinical inspection, the shoulder exhibited good 
range of motion, without tenderness.  

A treatment entry of October 1974 indicates that the 
appellant complained of pain in the neck and shoulder.  
Physical examination revealed tenderness below the collar 
bone area, and raising the arm caused pain.  Range of motion 
was within normal limits.  The impression was "cold" or 
strain.  

In November 1976, he reported that having low back pain from 
falling out of bed and then exacerbating it by engaging in 
physical activity.  Physical examination revealed low back 
pain.  The examiner recommended no heavy lifting for two 
days.  The veteran thereafter returned to duty.

An examination was performed in February 1977 prior to 
service separation.  The veteran indicated that he 
experienced recurrent back pain.  Physical examination was 
negative for any spinal pathology.  

A VA orthopedic examination was performed in April 1977.  
Reference was made to an in-service back injury after falling 
out of bed.  He reportedly later reinjured the back playing 
ball.  Physical examination revealed the neck and back to be 
free of any disorder.  X-ray examination of the lumbar spine 
was negative.  The diagnoses included history of injury to 
the lower back and knees with no residuals on physical 
examination.  

More than two years elapsed before the appellant reported 
complaints to a chiropractor in July 1979.  By this time he 
had separated from active duty.  Specifically, in July 1979, 
the appellant reported recently falling down, and having low 
back pain with some radiation.  X-ray study of the anterior 
posterior and lateral views of the cervical, thoracic, and 
lumbosacral spine revealed that the intervertebral disc 
spaces were well maintained.  The vertebral bodies were 
normal in position and alignment except for some loss of 
normal cervical lordosis.  The study revealed no evidence of 
recent fracture.  The examiner's conclusion was some loss of 
normal cervical lordosis but no other roentgen evidence of 
significant abnormality of the spine.  He was diagnosed with 
a lateral flexion and extension subluxation of L5 and 
resultant sciatic neuritis, and treated through the end of 
September 1979.  While the veteran returned in January 1980, 
his treating chiropractor, C. L. Bartoli, D.C., did not 
believe that there was any evidence of permanency, 
chronicity, disc degeneration, or arthritic findings.  Mr. 
Bartoli did not believe that the appellant's disorder would 
lead to further disability.

In August 1995, the veteran reported back pain after being 
assaulted by his wife with a baseball bat.

A statement was received in November 1995 from C.L. Bartoli, 
a chiropractor.  He stated in July 1979 that the appellant 
reported recently falling down, and thereafter reported low 
back pain with some radiation.  X-ray study of the anterior 
posterior and lateral views of the cervical, thoracic, and 
lumbosacral spine revealed that the intervertebral disc 
spaces were well maintained.  The vertebral bodies were 
normal in position and alignment except for some loss of 
normal cervical lordosis.  The study revealed no evidence of 
recent fracture.  The examiner's conclusion was that there 
had been some loss of normal cervical lordosis but no other 
roentgen evidence of significant abnormality of the spine.  
The veteran was diagnosed with a lateral flexion and 
extension subluxation of L5 and resultant sciatic neuritis, 
and treated through the end of September 1979.  In October 
1979, the appellant complained of neck pain with some 
radiation.  He was treated for lateral flexion and extension 
subluxation of C-7 vertebra with brachial neuritis.  He was 
last seen in January 1980 when he returned with a recurrence 
of the sciatic problem.  The chiropractor did not believe 
that there was any evidence of permanency, chronicity, disc 
degeneration, or arthritic findings.  The assessment was that 
the appellant's condition appeared to be acute in nature and 
would not lead to further disability.

A VA orthopedic examination was performed in January 1997.  
The examiner noted that the claims file had been reviewed.  
The appellant reported a history of several falls while on 
active duty resulting in back trauma.  Post-service, he 
reported severely injuring his back in 1979 or 1980 while 
involved with heavy lifting.  Thereafter, the appellant 
related having intermittent back pain throughout the years.  
Following physical and x-ray examination, the examiner's 
opinion was that the previous injuries to the veteran's lower 
back may have predisposed him to his current conditions or 
have aggravated his current condition.  Therefore, his lumbar 
spine appeared to be service connected with a mild to 
moderate loss of lower nerve functioning.

A VA orthopedic examination was performed in February 1999.  
The examiner stated that the claims file had been reviewed.  
The veteran's history was obtained and clinical and x-ray 
examinations conducted.  It was the examiner's opinion that 
the veteran had several non-serious injuries while in service 
and a severe injury after service. The examiner commented 
that, while most of the damage was secondary to the post-
service back injury, the minor in-service injuries more than 
likely contributed to the current disorder.  Nevertheless the 
in-service injuries were not the cause of the current 
complaints.  The examiner concluded that the service injuries 
accounted for 20 to 30 percent of the veteran's complaints, 
while the rest were secondary to the major post- service 
injury.  The examiner repeated that there was mild service 
connected disease that contributed to his back disorder.

A video conference hearing was held before the undersigned 
member of the Board in February 2000.  In testimony, the 
appellant referred to two back injuries during service, the 
first occurring in 1971 during basic training, the second 
occurring during 1976 while he was skiing.  He indicated that 
the second injury to the back was actually an injury to the 
whole spine.  He pointed out that he continued to experience 
back pain after his separation from service.

An examination was performed at a VA neurology clinic in July 
2000.  Clinical findings were recorded and electrodiagnostic 
studies were performed.  The impression was cervical and 
lumbar pain (no convincing evidence of radiculopathy).  The 
RO determined that the examination was inadequate and 
returned it to the VA medical center.  It was noted that the 
examination report was unresponsive to matters raised in the 
Board's March 2000 remand for evidentiary development.  

A VA neurological examination was performed in August 2001.  
Following examination the veteran was diagnosed with cervical 
and lumbar degenerative joint disease/spondylosis. The 
examiner opined that the veteran's complaints and injuries 
were not service related.

A VA orthopedic examination was performed in September 2001.  
The examiner indicated that the claims file had been 
reviewed.  The veteran gave a history of an initial injury 
during an inservice skiing trip.  Specifically, he reported 
jumping off a chairlift and landing on his back.  He 
sustained an additional back injury in 1979.  X-rays showed 
osteoarthritis of the cervical, thoracic and lumbosacral 
segments of the spine.  According to the examiner, the 
veteran's current spinal condition was due to degenerative 
changes.  The history of falling or jumping off a chairlift 
and sustaining a twisting injury to the right knee, in 
addition to a possible back injury at the time, was opined to 
be an unlikely cause for simultaneously developing 
degenerative changes in the cervical, thoracic and lumbar 
spine segments.  The examiner opined that it would be 
unlikely for him to have developed degenerative changes in 
all areas of the spine due to this one incident.  It would be 
most likely that degenerative changes had been the source of 
the veteran's current symptoms.  

The examiner went on to note that his comments were not meant 
to suggest that the veteran was not suffering from nerve root 
impingement in portions of his cervical spine and lumbar 
spine; however, radiating back pain and lower extremity 
paresthesias followed upon a post-service back injury.  In 
the examiner's opinion, symptoms of nerve root compression 
did not stem from an in-service back injury, as was 
previously suggested.  

In October 2001, the veteran underwent a cervical MRI.  It 
revealed diffuse degenerative changes, foraminal stenosis, 
and central stenosis.

An October 2001 addendum was received from the VA neurologist 
who examined the veteran in August 2001.  He indicated that 
he had reviewed the veteran's chart, and he referred to 
diagnostic imaging studies which showed degenerative 
arthritis of the cervical, thoracic and lumbar segments of 
the spine.  Reference was made to the veteran's history in 
which the veteran attributed degenerative changes of the 
spine to injuries sustained on a skiing trip during service.  
The examiner indicated that the beginning of arthritic 
changes of the veteran's spine was most likely the sequelae 
of trauma that occurred during the ski trip.  The examiner 
pointed out that his opinion stood on its own and was 
independent of opinions offered by others in 1997 and 1999.  
The impression was post-traumatic lumbar and thoracic 
degenerative joint disease that very likely began after the 
veteran was injured on a skiing trip and worsened over the 
years.  

A disability determination entered by the Social Security 
Administration (SSA) shows that the veteran had been found 
disabled under SSA criteria by reason of a condition which is 
not the subject of this appeal.  Medical records accompanying 
the disability determination reflect that the veteran 
complained of chronic back pain.  When he was examined by 
Rito Maningo, M.D., in July 1995, he reported having had 
lower back pains for a few years.  He indicated that he had a 
skiing accident in 1977, when he was in service, and injured 
his right knee.  He did not then refer to an accompanying 
back injury due to a skiing accident.  The diagnostic 
impressions included chronic back pains probably secondary to 
arthritis of the lumbar spine.  Other records from the Social 
Security Administration note a history of low back pain since 
1979.  A March 1996 record from A..K. Roy, M.D., noted 
examining the veteran at that time, and recording a history 
of low back pain over the prior 5 to 6 years.  According to 
the veteran his pain began after sustaining a right knee 
injury in 1977.  A nexus opinion was not offered.  

The Social Security records also show that the veteran was 
hospitalized at a private medical facility from June to July 
1996.  He reported that he had been bothered by a bad back 
since 1979.  The diagnoses included severe lower back pain 
with degenerative disc disease.

II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's determination of 
the veteran's claims, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The VCAA and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and regulations also require VA to 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to VA that is necessary 
to substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to these 
claims have been properly developed and there is no further 
action which should be undertaken to comply with the 
provisions of the VCAA or implementing regulations.  
Remanding this case to afford the RO an opportunity to 
consider the claims in light of the implementing regulations 
would serve to further delay resolution of the claim with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).

Further, the Board finds that the statement of the case and 
supplemental statements of the case provided notice to the 
appellant of what the evidence of record, including evidence 
provided by the appellant, revealed.  Finally, these 
documents provided notice why the RO concluded that this 
evidence was insufficient to establish entitlement to the 
benefits sought on appeal, as well as notice that the 
appellant could still submit supporting evidence.  Thus, the 
appellant has been provided notice of what VA did to develop 
the claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the appellant as 
being available but absent from the record, and because all 
sources of possible evidence have been tapped, the Board 
finds that any pro forma failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As VA 
has complied with the notice and duty-to-assist provisions of 
VCAA, the Board may address the merits.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran asserts that he sustained injury to the entire 
spine in a skiing accident during service.  Although service 
medical records make no reference to an injury sustained 
while skiing, there are two verified episodes of low back 
trauma, one involving wrestling, the other involving the 
veteran's falling out of bed.  Significantly, however, there 
were no documented back or spinal abnormalities identified at 
the time of either episode of low back trauma.  Moreover, 
there were no documented neck, mid-back or spinal 
abnormalities identified at the time of a single episode of 
neck and shoulder pain during service.  Additionally, no 
neck, mid-back or low back pathology was found on 
examinations performed by the service department and by VA, 
at about the time of the veteran's separation from active 
duty.

The record is replete with references to a severe injury to 
the appellant's back in 1979, following his separation from 
service.  C.L. Bartoli, a chiropractor reported treating the 
veteran just after the 1979 back trauma, determined that the 
episode of post-service trauma had not produced any chronic 
residuals.  By contrast, multiple VA examiners are of the 
opinion that the 1979 back trauma had an impact on the 
veteran's current spinal disorders.  In any event, a grant of 
service connection turns on whether or not the evidence 
demonstrates that current spinal disorders are attributable 
to any in-service trauma or pathology of the spine, rather 
than any post-service trauma or pathology of the spine.  

VA physicians, who examined the veteran in January 1997 and 
February 1999, provided equivocal opinions about the etiology 
of the veteran's back disorder, attributing it in part to in-
service trauma, and in part to post-service trauma.  Neither 
opinion, however, provided a clear rationale for why the 
examiner determined that one component of current spinal 
disability was attributable to in-service trauma, while 
another component of current spinal disability was 
attributable to post-service trauma.  In fact, the 
inadequacies of both of these VA medical opinions prompted 
the Board to remand the case for further evidentiary 
development.

Pursuant to the Board's remand, a VA orthopedic examiner 
determined that current degenerative changes of the cervical, 
thoracic and lumbar segments of the spine were not 
attributable to the claimed episode of falling from a 
chairlift while skiing.  The examiner provided a rationale 
for reaching that determination, pointing out the 
unlikelihood that the current degenerative changes of the 
entire spine were attributable the type of injury recounted 
in the veteran's history.  The examiner's report included a 
reference to the veteran's post-service injury to the back 
which took place in 1979.  

The Board is aware that a VA neurological examiner has opined 
that the veteran's degenerative arthritis of the cervical, 
thoracic and lumbar segments of the spine are related to the 
alleged in-service skiing injury.  The examiner, however, 
provided no rationale for attributing current spinal 
degenerative changes to in-service trauma.  Moreover, he did 
not point to any objective evidence documenting the claim 
that a skiing injury actually occurred.  Significantly, 
although he reported having reviewed the veteran's medical 
history, he made no reference whatsoever to the post-service 
injury of 1979.  The Board finds the omission of any 
reference to the impact of the post-service back trauma 
significantly diminishes the probative value of the 
neurologist's opinion linking the veteran's current spinal 
pathology to any in-service trauma.  

The VA orthopedic and neurological examinations, performed 
pursuant to the Board's remand, were for the purpose of 
resolving evidentiary inconsistencies in the record.  For the 
reasons discussed above, the Board concludes that the report 
of the VA orthopedic examiner is entitled to much greater 
probative value than the report of the VA neurological 
examiner.  Therefore, the evidence of record unfavorable to 
the veteran's claims outweighs any favorable evidence of 
record.  

The competent evidence in its totality demonstrates that any 
in-service trauma to the neck, mid-back or low back was acute 
and transitory in nature and resolved without producing 
chronic disability.  Any arthritis of any spinal segment was 
not demonstrated within the first post-service year, and 
current degenerative changes of the spine, including 
spondylosis, are shown by a preponderance of the evidence to 
be unrelated to service.  

For all the foregoing reasons, the claims for service 
connection for spondylosis of the lumbar, cervical and 
thoracic segments of the spine must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991). 


ORDER

Service connection for spondylosis of the cervical, thoracic 
and lumbar spine is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

